 

 

 

 

 

 

 

 

 

USDS SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#
LIBERTARIAN PARTY OF NEW YORK, ET DATE FILED: ©-'3-25t1
AL.,
Plaintiffs,
- 20-ev-5820 (JGK)
- against -—

OPINION AND ORDER

 

NEW YORK BOARD OF ELECTIONS, ET AlL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Libertarian Party of New York (the “Libertarian Party”)
and the Green Party of New York (the “Green Party”), together
with individual members, have sued the New York Board of
Elections (the “NYBOR”), and its chairs, commissioners, and
executive directors (together, the “NYBOE Defendants”), alleging
that the amendments to the New York Election Law found in
Sections 9 and 10 of Part 4424 of the 2020-2021 Fiscal Year New
York State Budget Bill (“Part 444%), violate the plaintiffs’
First and Fourteenth Amendment rights. Section 10 of Part 442
amended the overall number of votes required for a political
organization to qualify as a “party” and the frequency with
which parties must requalify (“Party Qualification
Requirement”). Section 9 of Part 422 increased the number of
signatures required for a candidate to gain access to the ballot
by an independent nominating petition (“Petition Requirement”).

As amended, the New York Election Law now requires that a

political organization’s chosen candidate must receive the

1

 
greater of 130,000 votes or 2 percent of votes cast in the
previous presidential or gubernatorial election, whichever is
more recent, to qualify as a recognized party. Because the
respective presidential candidates of the Libertarian Party and
the Green Party both failed to achieve the required vote
threshold in the 2020 presidential election, both have been
decertified as recognized political parties by the NYBOE. Thus,
to gain access to the ballot in 2022, candidates from the
Libertarian Party and the Green Party must file independent
nominating petitions. For gubernatorial candidates, such
nominating petitions must be submitted with signatures from 1
percent of the number of votes cast in the last gubernatorial
election (up to 45,000), and at least 1 percent of such enrolled
voters (up to 500) must reside in each of one-half of New York’s
27 congressional districts.

The plaintiffs have moved for a preliminary injunction to
require the NYBOE to reinstate the Libertarian Party and the
Green Party as recognized parties for the 2022 gubernatorial
election, and to enjoin the NYBOE Defendants from continuing to
implement Sections 9 and 10 of Part 44Z. Because the plaintiffs
have failed to demonstrate that the challenged amendments
violate their Constitutional rights, otherwise cause irreparable
harm to the plaintiffs absent relief at this time, or be against

the public interest, their motions are denied.

2

 
Zl.
The plaintiffs have challenged Sections 9 and i0 of Part
ZZZ, and thus, this case involves substantially similar facts to

those at issue in SAM Party v. Kosinski, 483 F. Supp. 3d 245

 

(S.D.N.Y. 2020), aff’d sub nom. SAM Party of New York v.
Kosinski, 987 F.3d 267 (2d Cir. 2021).+
A.

Under the New York Election Law, a political organization that
supports candidates for public office can be designated either
as a “party” or an “independent body.” N.Y. Elec. Law §§ 1-
104(3), (12). Following the challenged amendments contained
within Section 10 of Part 224, that took effect on April 3,
2020, a political organization’s candidate for governor or
president must have received the greater of 130,000 votes, or 2
percent of the total votes cast, in the most recent presidential
or gubernatorial election for that organization to qualify as a
recognized “party.” N.Y. Elec. Law § 1-104(3). A political
organization that fails to satisfy such requirements is an
“independent body.” N.Y. Elec. Law § 1-104(12).

Recognized parties enjoy certain practical benefits that
independent bodies do not, such as the authority to maintain a

segregated financial account, to which ordinary contributions

 

1 Unless otherwise noted, this Opinion and Order omits ali alterations,
citations, footnotes, and internal quotation marks in quoted’ text.

3

 
limits do not apply, for certain expenditures. N.Y. Elec. Law §
14-124(3). Registered parties also appear on voter-registration
forms so that voters can register as party members, N.Y. Elec.
Law $§ 5-210(5) (k) (x), 5-300, enabling parties greater ease in
connecting with potential supporters. Compl. @ 25. And, as
particularily relevant for this case, each recognized party
receives a “berthing” for the winner of the party’s nomination
process on general election ballots for certain state-wide
elections. Brehm Decl. 9 5; N.Y. Elec. haw §§ 6-102, 6-104, 6-
106, 6-114.4

By contrast, independent bodies are not provided with a
guaranteed ballot “berth” and must nominate candidates directly
onte the general election ballot, by submitting independent
nominating petitions. N.Y. Elec. Law § 6-142. The candidates of
independent bodies appear with their political organization’s
name and emblem on the nominating petition, and, if successful
in satisfying the Petition Requirement, on the ballot. N.Y.
Elec. Law § 6-138(2)-(3); Compl. 9 26. Following the challenged
amendments in Section 9 of Part 444, nominating petitions for
statewide office must be signed by the lesser of 45,000

registered voters or 1 percent of the votes cast in the last

 

2 Parties are also subject to various regulatory requirements, such as
maintaining certain governing committees and submitting certain required
filings. See, e.g., N.Y. Elec. Law §§ 2-102, 2-104, 2-106, 2-112, 2-114.
Further, the internal party primary process is governed by certain
requirements. See, e.g., N.¥. Elec. Law §§ 6~104, 6-110, 6-118, 6-136.

4

 
gubernatorial election. N.Y. Elec. Law § 6-142. The signatures
are required to be from registered voters who have not yet
signed a different petition for the same office. N.Y. Elec. Law
§ 6-138(1). In addition, of the required signatures, at least
500 (or 1 percent of enrolled voters, whichever is less) must be
from signatories residing in each of one-half of the State’s 27
congressional districts. N.Y. Elec. Law § 6-142(1). Finally, the
petition can only be circulated during a specific, prescribed 6-
week period. N.Y. Elec. Law § 6-138(4).

For 85 years, New York conferred recognized “party” status
on any political organization whose candidate in the prior
gubernatorial election received at least 50,000 votes.
Declaration of Fliiot A. Hallak, ECF No. 52 (“Hallak Decl.”),
Ex. D@12. Similarly, the number of signatures required for
independent nominating petitions was set in 1911 at 6,000, which
was then raised in 1922 at 15,000, and then raised again in 1971
to 20,000, before being lowered, in 1992, to 15,000. Declaration
of Robert A. Brehm, ECF No. 51 (“Brehm Decl.”) If 66.3 The 6-
week or 42-day collection period for signatures was adopted in

1946. 1946 N.Y. Sess. Laws, Ch. 17, § 137(4).

 

3 In 1922, in addition to raising the Petition Requirement from 6,000 to
15,000, the New York State Legislature set the required vote threshold to
maintain party status at 25,000 votes. Brehm Decl. 9% 31, 61. Although the
party requirement was then raised again to 50,000 in 1935, the Petition
Requirement remained the same until 1971. Id. (@ 31, 66.

5

 
The amended Party Qualification Requirement and Petition
Requirement that the plaintiffs challenge developed from the
recommendations of a special commission, established to design a
public campaign finance system for New York State and recommend
electoral reforms. Part XXX of the 2020 Fiscal Year Enacted
Budget created the New York State Campaign Finance Review
Commission (the “Commission”) as a “public campaign financing
and election commission to examine, evaluate and make
recommendations for new laws.” 2019 N.Y. Sess. Laws, Ch. 59,
Part XXX, § l(a). Part XXX instructed the Commission to make its
recommendations “in furtherance of the goals of incentivizing
candidates to solicit small contributions, reducing the pressure
on candidates to spend inordinate amounts of time raising large
contributions for their campaigns, and encouraging qualified
candidates to run for office.” Id.

The Commission was also instructed to “determine and
identify new election laws” relating to, among other things,
“rules and definitions governing: candidates’ eligibility for
public financing; party qualifications; multiple party candidate
nominations and/or designations...” Id. § 2(j}. In addition,
Section 3 of Part XXX required that the Commission design the
public campaign finance system such that it could be
administered with costs under $100 million annually. 2019 N.Y.

Sess. Laws Ch. 59, Part XXX § 3. Part XXX required the

 
Commission to submit its report by December 1, 2019 and stated
that its recommendation “shall have the full effect of law
unless modified or abrogated by statute prior to December 22,
2019. 2019 N.Y. Sess. Laws Ch. 59, Part XXX § 1.

The Commission’s Report to the Governor and the Legislature
(hereafter, the “Report”) included a series of recommendations
to, among other things, establish a voluntary public campaign
finance system with matching of small-dollar donations up to
certain caps for candidates for state office in primary and
general elections. Declaration of Michael Kuzma, ECF No. 46-5
(“Kuzma Decl.”} Ex. D.

At issue here, the Commission also recommended changing the
Party Qualification Requirement’s vote threshold to 2 percent of
the total votes cast for a party’s candidate in the previous
gubernatorial or presidential race, or 130,000 votes, whichever
is greater. The Commission explained that it made this
recommendation because, among other reasons, the “ability of a
party to demonstrate bona fide interest from the electorate is
paramount in ensuring the success of a public campaign finance
system,” and that “setting a rational threshold for party ballot
access, based on a demonstration of credible levels of support
from voters in this state, helps to ensure that the political
parties whose candidates will draw down on public funds under

the public matching program reflect the novel and distinct

 
ideological identities of the electorate of New Yorkers who
ultimately fund this public campaign finance program.” Kuzma
Decl. Ex. D, at 28; Compi. 9 106. The Commission noted its
belief that raising the Party Qualification Requirement’s
threshold to a level that “retained a measure of
proportionality” would “actually increase voter participation
and voter choice, since voters will now be less confused by
complicated ballots with multiple lines for parties that may not
have any unique ideological stances,” and that the higher
thresholds will enable voters to “make more resolute choices
between candidates” because they can “rely upon the knowledge
that such parties have sufficient popular support from the
electorate of this state.” Report at 14-15. The Commission aiso
noted the changes to the Party Qualification Requirement were
also important for “craft[ing] a public campaign finance system
that remains within the enabling statute’s limitation of $100
million annual cost.” Id. at 14.

The Commission detailed in its Report that in seeking to
arrive at a “rational” threshold, it considered New York’s
historical experience, as well as the party qualification
criteria and nominating petition thresholds from other states.
Report at 41-47. The Commission considered the frequency with
which other states required parties to requalify, the number of

votes required to requalify, whether qualification thresholds

 
were made in reference to presidential and/or gubernatorial
elections, whether states had public campaign finance systems,
and whether states permitted fusion voting. Id. Minutes from
the Commissions’ meetings and statements from the individual
Commissioners, included as part of the Report, reveal that a
proposal of a 3 percent vote threshold for the Party
Qualification Requirement was considered and rejected, that the
appropriate threshold was actively debated, and that the 2
percent vote threshold was a compromise based upon the
information considered and competing policy views. See, €.9.,
Report at 48 (Statement of Commissioner Kimberly A. Galvin), 52
(Statement of Commissioner Denora Getachew), 62-64 (Statement of
Commissioner Jay Jacobs), 67 (Statement of Commissioner John M.
Nonna), 81 (Statement of Commissioner David C. Previte}, and 133
(Minutes from November 25 Meeting at Westchester Community
College).

As a “corollary” to the recommended changes to the Party
Qualification Requirement, the Committee also recommended
increasing the number of signatures required for independent
nominating petitions, used by a candidate supported by
independent bodies or otherwise unaffiliated with a party to
access the general election ballot. Report, at 15. From 1922 to
November 2020, New York experienced over a four-fold increase in

the number of enrolled voters. Brehm Decl. I 67. The

 

 

 
Commission’s recommendation of 45,000 signatures amounts to 0.74
percent of the voters who voted in the 2018 New York
gubernatorial election and only 0.33 percent of New York’s 13.55
million registered voters. Brehm Decl. Exs. A, B.

The Commission issued its Report on December 1, 2019.
Because the New York State Legislature did not pass any statutes
modifying or abrogating the Commission’s recommendations, the
recommendations putatively acquired the “full effect of law” by
December 22, 2019, and the relevant amendments to the party
qualification requirements took effect on January lI, 2020. In an
unrelated proceeding, a group of plaintiffs challenged the
Commission and its Report in New York state court. On March 12,
2020, the New York State Supreme Court ruled that the New York
State Legislature improperly delegated legislative autherity to
the Commission, and as a result the Commission’s recommendations
did not have the force of law. Compl. @ 48.

In response, Part 222 was added to the 2020-2021 Fiscal
Year New York State Budget Bill, which the New York State
Legislature passed, and Governor Cuomo signed into law on April
3, 2020. Compl. 7 72. Part 222 amended the New York Election Law
to enact the recommendations of the Commission, including an
amendment to Section 1-104(3) to modify the definition of

“party” to include the new Party Qualification Requirement and

10

 
an amendments to Section 6-142({1} to include the amended
Petition Requirement. 2020 N.Y. Sess. Laws Ch. 58, Part 444.
B.

The Libertarian Party is the New York State “affiliate” of
the national Libertarian Party, which the plaintiffs allege is
the third-largest political party in the United States. Compl.
{| 7. Anthony D’Orazio is the Chair of the New York State
Libertarian Party, and Larry Sharpe was the Libertarian Party
candidate for governor in 2018. Compl. @{ 8-9. From 1972 until
2018, the Libertarian Party operated as an independent body,
under N.Y. Election Law § 1-104({12). Id. @ 7. Since 1974, the
Libertarian Party successfully obtained a place for its chosen
candidates on the ballot through the independent nominating
petition process, with the exception of 1986. Id.

The Green Party of New York was formed in 1992, and is
affiliated with the Green Party of the United States, which the
plaintiffs assert is the fourth-largest political party in the
country. Id. @ 11. The Green Party first became a recognized
party in New York in 1998, but lost the status as a result of
its gubernatorial candidate’s performance in the 2002 election.
Id. However, the Green Party regained party status in 2010 and
requalified under the previous party qualification requirements

in 2014 and 2018. Id. Gloria Mattera and Peter LaVenia are the

co-chairs of the New York State Green Party. Id. WI 12-13.

il

 
In the November 2020 election, the presidential candidates
from the Green Party and Libertarian Party received 32,753 and
60,234 votes, or 0.38 percent and 0.70 percent of total votes
cast, respectively. Brehm Decl. (7 21, 28; Ex. A. Because both
parties thus failed to meet the amended Party Qualification
Requirement, both parties were “decertified” by the NYBOE.
Declaration of William Anderson, ECF No. 46-2 (“Anderson Deci.”)
G1 3, 5.

Mark Axinn, a former Libertarian Party Chairman, has
represented that the Libertarian Party has historically relied
on paid petition gatherers to collect independent nominating
petition signatures. Declaration of Mark Axinn, (“Axinn Decl.”)
qi 4-6. For example, in 2016 and 2018, the Libertarian Party
“expended approximately $70,000 to obtain approximately 20,000
ballot signatures,” using paid petitioners. Id. fl 8. Axinn
estimates that it would cost the Libertarian Party “at least
$157,000" to gather 45,000 signatures, which Axinn represents
“the [Libertarian] Party does not have.” Id. 7 8.

Howie Hawkins, the Green Party’s candidate in the 2020
November presidential elections has represented that the Green
Party also has relied on paid petition canvassers and that
“[p]rofessional petition firms have tended to charge roughly $3
per signature,” although this amount has increased recently

because of COVID-19. Declaration of Howie Hawkins, ECF No. 46-3

12

 
(“Hawkins Decl.”) U4 6-7. Hawkins explained that the Green Party
has thought it necessary to collect as many as twice the
required number of signatures for petitions, because signatures
can be rejected for several reasons including the failure of the
petitioner to fill out witness statements correctly, or to
include certain details (such as, the signatory’s congressional
district). Id. @1 4, 14. Hawkins estimates that it would cost
the Green Party $270,000 to gather 90,000 signatures-the level
that Hawkins believes to be necessary to provide an appropriate
safety margin for rejected signatures. Id. @@ 9. Hawkins
acknowledged that “the best petitioners have been able toa
achieve an average of 10-20 signatures per hour.” Id. @ 12.
Gloria Mattera, current Co-Chair of the Green Party has stated
that it is her opinion that it would be “nearly impossible for
the Green Party to qualify candidates for statewide and federal
office” with the new petitioning requirements. Declaration of
Gloria Mattera, FCF No. 46-4 9 i2.

Cc.

The plaintiffs filed their complaint on July 27, 2020,
alleging violations of the plaintiffs’ rights to speak and
associate guaranteed by the First and Fourteenth Amendment
(Count I), as well as rights guaranteed by the Equal Protection
Clause (Count II) and Due Process Clause of the Fourteenth

Amendment (Counts III and IV), and Article VII of the New York

13

 

 
Constitution (Count V). The defendants filed their Answer on
August 18, 2020. In the interim, on September 1, 2020, this
Court denied a motion for preliminary injunction filed by the
Serve American Party of New York (“SAM Party”), the Working
Families Party (“WFP”), and their supporters, seeking to enjoin
Sections 9 and 10 of Part “224, in two related cases, SAM

Party v. Kosinski, 483 F. Supp. 3d 245 (S.D.N.Y. 2020), aff'd

 

sub nom. SAM Party of New York v. Kosinski, 987 F.3d 267 (2d

 

Cir. 2021). On December 29, 2020, the plaintiffs filed their
motion for a preliminary injunction based on Counts I-IV. Kuzma
Decl. 7 2. While the parties briefed the present motion for a
preliminary injunction, the Court of Appeals affirmed this
Court’s denial of the SAM Party plaintiffs’ motion for a
preliminary injunction. SAM Party, 987 F.3d at 267.

Ir.

The plaintiffs have sought to enjoin the NYBOE from
implementing the Party Qualification Requirement, by requiring
that the Green Party and the Libertarian Party be reinstated as
recognized parties, despite their 2020 presidential election
performance. In addition, the plaintiffs have sought to enjoin
the NYBOE from implementing the increased Petition Requirement
for statewide elections for the 2022 election.

“To obtain a preliminary injunction against governmental

action taken pursuant to a statute, the movant has to

14

 

 
demonstrate (1) irreparable harm absent injunctive relief, (2) a
likelihood of success on the merits, and (3) public interest
weighing in favor of granting the injunction,” and (4) “that the
balance of equities tips in [the movant’s] favor.” Libertarian

Party of Conn. v. Lamont, 977 F.3d 173, 176 (2d Cir. 2020) .4

 

As explained below, the plaintiffs have failed to
demonstrate that they are likely to succeed on the merits of any
of their claims, that they will suffer irreparable harm without
an injunction, or that the public interest or balance of
equities weigh in their favor.

A.

“The Constitution provides that States may prescribe ‘the
Times, Places and Manner of holding Elections for Senators and
Representatives,’” and courts have recognized “that States
retain the power to regulate their own elections.” Burdick v.
Takushi, 504 U.S. 428, 433 (1992) (quoting U.S. Const. Art. I,
§ 4, cl. 1). Although the “First Amendment protects the rights

of citizens to associate and form political parties for the

 

4 In the Second Circuit, when seeking an injunction that is “mandatory” (one
that changes the status quo) a moving party is held to a heightened standard,
and “a district court may enter a mandatory preliminary injunction against
the government only if it determines that, in addition to demonstrating
irreparable harm, the moving parity has shown a ‘clear’ or ‘substantial’
likelihood of success on the merits.” Libertarian Party of Conn., 977 F.3d at
176-77. The plaintiffs argue that their request is one for a “prohibitory
injunction,” that would not trigger the increased burden. It 1s unnecessary
to decide whether the heightened standard applies, because the plaintiffs
have failed to satisfy even the lesser standard.

15

 

 
if

advancement of common political goals and ideas,” states are
permitted to, “and inevitably must, enact reasonable regulations

of parties, elections, and ballots to reduce election-and

campaign-related disorder.” Timmons Vv. Twin Cities Area New

 

Party, 520 U.S. 351, 357-58 (1997). Because every election law
“inevitably affects” individual voters’ rights to vote and to
associate with others for political ends, Burdick, 504 U.S. at
433, courts do not subject every election law or regulation to
“strict scrutiny,” nor “require that [each] regulation be
narrowly tailored to advance a compelling state interest.” Id.
instead, courts evaluate challenges to state action
restricting ballot access under the Anderson-Burdick framework,
and vary the level of scrutiny applied depending on the burden
that the state law imposes on First and Fourteenth Amendment

rights. Libertarian Party of Conn., 977 F.3d at 177. See

 

Burdick, 504 U.S. 428, 434 (1992) (quoting Anderson Vv.
Celebrezze, 460 U.S. 780, 788 (1983)). When a challenged state
election regulation imposes “severe restrictions on First and
Fourteenth Amendment rights,” it “must be narrowly drawn to
advance a state interest of compelling importance.” Burdick, 504
U.S. at 434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)).
However, “when a state election law provision imposes only
reasonable, nondiscriminatory restrictions upon the First and

Fourteenth Amendment rights of voters, the State’s important

16

 
regulatory interests are generally sufficient to justify the
restrictions.” Id. In such cases, a court “must weigh the
State's justification against the burden imposed,” but such
review is “quite deferential” and does not require “elaborate
empirical verification of the weightiness of the State’s

asserted justifications.” Libertarian Party of Conn., 977 F.3d

 

at 177; see also Timmons, 520 U.S. at 364.

While restrictions placed on a political party implicate
the First Amendment rights of its supporters, Anderson, 460 U.S.
at 786, political parties themselves “have no constitutional

f

right to appear on a ballot.” Person v. New York State Bd. of

 

Elections, 467 F.3d 141, 144 (2d Cir. 2006) (citing Prestia v.
O’Connor, 178 F.3d 86, 88-89 (2d Cir. 1999)). “Ballots serve
primarily to elect candidates, not as forums for political
expression,” and thus parties and their supporters do not have a
specific “right to use the ballot itself to send a
particularized message.” Timmons, 520 U.S. at 363, Accordingly,
“States may condition access to the general election ballot by a
minor-party or independent candidate upon a showing of a modicum
of support among the potential voters for the office.” Munro v.

Social Workers Party, 479 U.S. 189, 193 (1986); see also

 

Prestia, 178 F.3d at 88.
The plaintiffs have argued that, as amended, the New York

Flection Law’s Party Qualification Requirement and Petition

17

 

 
Requirement are unconstitutional, both facially and as applied
to them. The plaintiffs argue that both the Party Qualification
Requirement and the Petition Requirement impose a “severe
burden” upon the rights of the Libertarian Party, the Green
Party, and their supporters, and that such provisions are not
sufficiently related to legitimate state interests to justiiy
the restrictions under any level of serutiny.

However, the burdens placed on the rights of the
Libertarian Party, the Green Party, and their supporters by the
Party Qualification Requirement and the Petition Requirement are
not severe. Further, the New York State Legislature enacted
Sections 9 and 10 of Part 444, consistent with the
recommendations of the Commission, to advance valid, important
regulatory interests, and such interests are of sufficient
weight to warrant the limitations placed upon the plaintiffs.
The Party Qualification Requirement and Petition Requirement are
reasonable, nondiscriminatory policy choices to advance valid
State regulatory interests, within the boundaries that the First
and Fourteenth Amendments prescribe. Accordingly, the piaintiffs
have failed to demonstrate that they are tikely to succeed on
the merits of their claims.

1.
To determine whether a challenged provision places a

“severe burden” on a plaintiff's First and Fourteenth Amendment

18

 
rights, courts in this Circuit are instructed to “consider the
alleged burden imposed by the challenged provision in light of

the state’s overall election scheme.” Schulz v. Williams, 44

 

F.3d 48, 56 (2d Cir. 1994). As the Second Circuit Court of
Appeals has recently instructed, “the hallmark of a severe

burden is exclusion or virtual exclusion from the ballot.”

Libertarian Party of Conn., 977 F.3d at 177 (quoting Libertarian

 

Party of Kentucky v. Grimes, 835 F.3d 570, 574 (6th Cir. 2016)).

 

Moreover, “[wlhat is ultimately important is not the absolute or
relative number of signatures required but whether a reasonably
diligent candidate could be expected to be able to meet the
requirements and gain a place on the ballot.” Id. at 177-78.
The concern is to ensure that such reasonably diligent
candidates retain means for seizing upon the “availability of
political opportunity.” Munro, 479 U.S. at 199.

The plaintiffs argue that the Party Qualification
Requirement and Petition Requirement ~ both separately and in
conjunction - pose severe burdens by making the process for
accessing the general election ballot significantly more
difficult for the chosen candidates of the Libertarian Party and
the Green Party for state-wide office. However, those arguments
are unpersuasive.

First, with respect to the Party Qualification Requirement,

for the game reasons that this Court denied the SAM Party’s

19

 
preliminary injunction motion, which the Court of Appeals
affirmed, and denied a similar preliminary injunction motion by
the WFP, the Party Qualification Requirement does not impose a
“severe burden.” See SAM Party, 987 F.3d at 276. The Party
Qualification Requirement did not prevent the WFP and
Conservative Party from requalifying as parties, in addition to
the Democratic and Republican parties, as a result of the 2020
presidential election. And, the Libertarian Party and the Green
Party only failed to requalify as parties because they obtained
only 60,234 votes and 32,753 votes (or 0.70 percent and 0.38
percent of the total votes cast), respectively. Brehm Decl.

Gi 21, 28. There is no authority for the proposition that a
state is required to requalify a party that has garnered such
low levels of support. Indeed, courts have upheld baliot access
provisions requiring demonstrations of a much higher “modicum of
support” than the quantum the amended New York Election Law

requires.® Further, the plaintiffs have not identified any

 

5 Unlike the SAM Party plaintiffs, the Libertarian Party and the Green Party
have not seriously argued that the use of votes collected in presidential
elections as a reference is a severe burden-possibly because both parties
have historically run candidates in presidential elections. Nevertheless, as
the Court of Appeals found in SAM Party, and all Circuit Courts of Appeal
that have addressed the issue on the merits have found, the decision to
consider the number of votes a political organization's candidate receives in
the presidential election does not alter the constitutional analysis or
impose a “severe burden.” See SAM Party, 997 F.3d at 275-76; Libertarian
Party of Ky. v. Grimes, 835 F.3d 570, 575 (6th Cir. 2016); Green Party of
ark. v. Martin 649 F.3d 675, 683-84 {8th Cir. 2011); Aruntunoff v. Gkla.
State Election Bd., 687 F.2d 1375, 1379 (10th Cir. 1982). Further, the Green
Party's challenge to the Party Qualification Requirement’s quantum of
required votes is especially unpersuasive because the Green Party’s
presidential candidate received only 32,753 votes (0.38 percent) in the

 

20

 

 
authority to support the proposition that shifting the
qualifications from quadrennial to biennial is itself a severe
burden.

The plaintiffs attempt to distinguish the decisions by this
Court and the Court of Appeals in SAM Party by arguing that as
“non-fusion parties” (parties that will not cross-nominate
candidates from other parties), both plaintiffs face uniquely
severe burdens, that the plaintiffs in SAM Party and WFP did
not. The plaintiffs point to data suggesting that such “non-
fusion” parties have typically garnered fewer votes than
“fusion” party candidates in New York state-wide elections, and,
at oral argument, the plaintiffs suggested that “fusion” parties
are “not germane” to the analysis of the burden the amended
Party Qualification Requirement places on minor parties. Tr. at
17. That argument is unpersuasive.

As a preliminary note, this distinction is mistaken,
because the SAM Party did nominate its own candidates, including
its own gubernatorial] ticket of Stephanie Miner and Michael
Volpe, in the gubernatorial 2018 election. SAM Party, 987 F.3d
at 272.6 Further, the New York Election Law does not draw a

distinction between “fusion” or “non-fusion” parties, nor

 

November 2020 election, which means that the Green Party would have failed to
requalify even under the previous 50,000 vote threshold. Brehm Decl. @ 21.

6 Further, the Libertarian Party appears to have nominated a combination of
Libertarian Party and cross—endorsed candidates in 2020. Anderson Decl. @ 23.

21

 

 
require a party that has previously chosen to cross-nominate
candidates to continue to do so. Historical data suggest that on
several occasions “non-fusion” parties have received 2 percent
of the total votes, including the Independence Party that
received votes exceeding the current threshold in back-to-back
races in 1996 and 1998. Brehm Decl. Ex. A. Such historical
evidence belies the plaintiffs’ suggestion that the Party
Qualification Requirement would result in “virtual exclusion”
from the ballot for non-fusion parties.

Moreover, the independent nominating petition is a viable
means for candidates to obtain ballot access and the recently-
enacted Petition Requirement has not foreclosed that avenue of
ballot access. It is uncontested that other courts have upheld
required levels of demonstrated support in other cases well
above the number of signatures required by the Petition
Requirement—1 percent of the number of votes cast in the last
gubernatorial election (up to 45,000 votes).

In Jenness v. Fortson, the Supreme Court upheld a Georgia

 

election law that required a political organization’s candidate
to receive 20 percent or more of the votes in the most recent
gubernatorial or presidential election to be a recognized
“political party,” and required all other political
organizations to secure the signatures of 5 percent of the

voters in the state to place their candidates on the ballot. 403

22

 
U.S. 431, 434, 439-440 (1971). In Prestia v. O'Connor, the

 

Second Circuit Court of Appeals interpreted Jenness and its
progeny to establish that “a requirement that bailot access
petitions be signed by at least 5 [percent] of the relevant
voter pool is generally valid, despite any burden on voter
choice that results when such a petition is unable to meet the

requirement.” 178 F.3d at 88. See also Rainbow Coal. of Okla. v.

 

Okla. State Election Bd., 844 F.2d 740, 743 (10th Cir. 1988)

 

(relying on Jenness and stating that a requirement for minor
parties to obtain a number of voter signatures equal to 5
percent of the votes cast in the last presidential or
gubernatorial election is “undeniably constitutional”).
Moreover, the Court of Appeals in SAM Party already

considered the “combined effect of New York’s ballot-access

 

restrictions,” including the potential for smailer political

organizations in New York to “compete as an independent body,”

 

and found that independent nominating petitions remain an
available, “alternative means for political organizations to
complete in elections.” 987 F.3d at 275-76. The Court of Appeals
concluded that, because “[t]he signature requirements set by the
State of New York are significantly lower than [those at issue
in Jenness], and a reasonably diligent organization could be
expected to satisfy New York’s signature requirement,” the

Petition Requirement does not impose a “severe burden.” Id.; see

23
also LaRouche v. Kezer, 990 F.2d 36, 4Q (2d Cir. 1993)

 

(concluding that facially a primary ballot petition requirement
of “signatures from only one percent of the party’s registered
voters . . . is not a severe burden and has even been
characterized as lenient in similiar contexts”).? Indeed, it
appears undisputed that various other states have both higher
overall required number of signatures per petition and number of
signatures required as a percentage of the eligible signatories.
Hallak Decl. Exs. B, C.

The plaintiffs have attempted to distinguish this reasoning
by arguing that the 42-day period within which the signatures
for nominating petitions must be gathered results in a necessary
“signature-per-day” rate that is too high.

The plaintiffs have failed to sustain their burden of
demonstrating a likelihood of success on the merits. The
plaintiffs’ argument that the Supreme Court in Jenness, the
Court of Appeals in Prestia, and other courts have failed to
consider the timing within which signatures must be gathered is

unpersuasive. Litigants have previously raised the argument that

 

7 While “{clonstitutional challenges to specific provisions of a State’s
election laws .. . cannot be resolved by any litmus-paper test that will
separate valid from invalid restrictions,” and instead must be analyzed based
on how such laws actually function, Anderson, 460 U.S. at 789, the Court of
Appeals did consider the specific burdens of New York's amended Petition
Requirement, when it concluded in SAM Party that “a reasonably diligent
organization could be expected to satisfy New York’s signature requirement.”
987 F.3d at 276.

24

 

 
a “signature-per-day” requirement is too onerous without

success. For example, in American Party of Texas v. White, 415

 

U.S. 767 (1974), the plaintiffs sought to challenge a Texas Law
requiring nominating petitions to contain signatures obtained
over a 55-day period from 1 percent of the voters in the last
gubernatorial election. Rejecting the challenge, the Supreme
Court noted that the threshold could be met with 100 canvassers
collecting an average of 4 signatures a day and that it was
“unimpressed” with the plaintiffs’ argument because “fhjard work
and sacrifice by dedicated volunteers are the lifeblood of any
political organization.” Id. at 787.8 Similarly, in Storer v.
Brown, 415 U.S. 724, 740 (1974), the Supreme Court considered
the constitutionality of a California requirement that
candidates for President and Vice President “gather|[] 325,000
signatures in 24 days,” equivalent to 5 percent of the votes
cast the prior general election. The election law also required
that signatures must come from voters who had not previously
voted in a primary-thus further shrinking the pool of available
voters. Although the Court remanded the case for a determination
of whether the law posed a “severe burden” as appiied, the Court

rejected the facial challenge noting “[s]tanding alone,

 

8 The Supreme Court also noted that “some cut off period” for circulating
nominating petitions “is necessary for the Secretary of State to verify the
validity of signatures on the petitions, to print the ballots, and, if
necessary, to litigate any challenges.” Id. at 787 n.1é.

25

 
gathering 325,000 signatures in 24 days would not appear to be
an impossible burden.” Id. The Storer court noted that although
the law required gathering signatures at a rate of 13,542 per
day, such a threshold could be accomplished “with 1,000
canvassers” gathering 14 signatures per day which “would not
appear to require an impractical undertaking for one who desires
to be a candidate for President.” Id.°

The plaintiffs have failed to establish that the level at
which the New York State Legislature has set the petition
requirement is beyond the capabilities of a “reasonably diligent
candidate” or party. Gathering 45,000 signatures (a level set at
0.33 percent of the total registered voters in the state) in 42
days would require a candidate to gather 1,071 signatures per
day, a figure representing approximately 0.008 percent of the
state’s population of registered voters. If, as the Supreme
Court assumed in Storer, a reasonably diligent candidate could
rely on canvassers gathering signatures at a rate of 14 per day,

over 42 days, this could be accomplished with 77 canvassers. Or,

 

9 In Storer, the Supreme Court remanded the case because it was unclear how
California’s exclusion of voters who had already voted in a primary for the
same elected office from those eligible to sign a nominating petition for the
general election would reduce the pool of voters eligible to signa
nominating petition. 415 U.S. at 740. In this case, the plaintiffs have made
no effort to show that the exclusion of voters who have already signed a
nominating petition for the same elected office would meaningfully reduce the
pool of eligible voters, and the defendants have maintained that the
exclusion would be insignificant, particularly in view of the fact that
nominating petitions require the signatures of 45,000 votes out of a total of
over 13.55 million eligible voters. Tr. at 34; Brehm Decl. Ex. B.

26

 

 
put differently, 1,000 canvassers, gathering 14 signatures a day
(as in Storer) could gather the requisite number of signatures
in 4 days. See LaRouche, 990 F.2d at 40-41 (Connecticut party
primary ballot petitioning requirement that a candidate must
obtain 1 percent of the party’s registered voters in a 14 day
period is constitutional).

The plaintiff's declarations do not establish that the
requirement at issue is beyond the level that a “reasonably
diligent candidate could be expected to be able to meet,”

Libertarian Party of Conn., 977 F.3d at 178, or that it would

 

cut off the “availability of political opportunity.” Munro, 479
U.S. at 199. According to the former Green Party 2020
presidential candidate, the “best petitioners have been able to
achieve an average of 10-20 signatures per hour.” Hawkins Decl.
q@ 12. (This would be a significantly higher yield than the
Storer court’s estimated 14 signatures per day.)

Representatives from both parties have stated that the
Green Party and the Libertarian Party lack sufficient volunteers
to gather signatures, and thus must hire paid canvassers, which
can be costly and divert from other uses of campaign funds. Such
statements emphasize that it will take “hard work and sacrifice
by dedicated volunteers” for the Green Party and the Libertarian
Party either to increase the number of volunteer canvassers or

to raise more funds to pay professional canvassers, but such

2]

 

 
work and sacrifice “are the lifeblood of any political
organization.” White, 415 U.S. at 787. Such potential need for
more volunteers or incurred costs-particularly at the levels
that the plaintiffs estimate-“do not constitute exclusion or
virtual exclusion from the ballot.” Grimes, 835 F.3d at 575,19
Thus, considering the Party Qualification Requirement and

the Petition Requirement together-as this Court and the Court of

 

10 The plaintiffs seek to rely on Rockefeller v. Powers, 78 F.3d 44, 45 (2d
Cir. 1996), in which the Court of Appeals found a signature requirement to be
a severe burden because of inclement weather, short periods of daylight, and
holidays during a 37-day period for gathering signatures, and certain
technical requirements, that required parties to gather far more signatures
than the stated requirement. The order in Rockefeiler was “rendered with
considerably less elaboration” than usual, because the appeal was handled on
a rapid, expedited basis, because the Republican primary candidate in
question had made diligent efforts to achieve primary ballot access, had
failed, and the district court had ordered the plaintiff be included on the
primary ballot. Id. Subsequently, the Court of Appeals in Prestia clarified
that Rockefeller “was based on-and therefore limited to—the special
circumstances of that case.” Prestia, 178 F.3d at 87. Such “specific
circumstances” are not present in this case, nor 4s there such a clear record
of burden.

Finaliy, New York’s historic experience of having comparatively many
smaller parties and candidates nominated by independent bodies on the ballot
stands in contrast to the experience of Michigan, and thus the plaintiffs’
reliance on Graveline v. Benson, 992 F.3d 524, 539 (6th Cir. 2021) is
misplaced. In Graveline, the 5ixth Circuit Court of Appeals noted that after
the relevant Michigan law's “impiementation in 1988, no independent candidate
for statewide office has managed to complete a qualifying petition,” despite
the fact that “since 1997, at least thirty candidates have formed the
required committees to begin collecting signatures to qualify for the ballot
as an independent candidate for statewide office.” Id. at 539. In this case,
New York does not have an election system that has proven to be so starkiy
inhospitable to independent and minor party candidates over a similar pericd.
See Brehm Decl. ¥ 69. And under the current Party Qualification Requirement,
the WFP and the Conservative Party continue to qualify as parties. Further,
if the current Party Qualification Requirement threshold had applied to prior
elections, several minor candidates historically wouid have achieved the
required number of votes to have their parties recertified, such as the Ralph
Nader for the Green Party in the 2000 presidential election, Howie Hawkins
for the Green Party in the 2014 gubernatorial election, or the Independence
Party’s candidates for President and Governor in 1996 and 1998. Brehm Decl.
EX. A.

 

28

 

 
Appeals did in SAM Party, the plaintiffs have failed to
demonstrate that either - standing alone or taken together —
amounts to a “severe burden” requiring the application of strict
scrutiny.1+

2.

Because neither the Party Qualification Requirement nor the
Petition Requirement places “severe” burdens on the First and
Fourteenth Amendment rights of the plaintiffs, New York’s
asserted regulatory interests “need only be sufficiently weighty
to justify the limitation imposed on the [plaintiffs’] rights.”

Timmons, 520 U.S. at 364; see also Burdick, 504 U.S. at 434. New

 

1 In their papers, the plaintiffs take issue with the requirement under
Section 6-140(1})({b) of the New York Election Law that petition signatures
must be witnessed by a New York voter. The plaintiffs argue that it ois
“unconstitutional” citing to Free Libertarian Party, Inc. v. Spano, 314 F.
Supp. 3d 444, 461 {(E.D.N.¥. 2018). But the order in that case was vacated.
See Redpath v. Spano, No. 18-2089, 2020 Wi 2747256 (2d Cir. May 7, 2020). And
that statutory provision has been upheld, See Germalic v. Comm'rs State Bd.
of Elections, N.Y¥., No. 10-cv-1317, 2011 WL 1303644, at *3 (N.D.N.Y. Apr. 1,
2011) (concluding section 6-140(1) (6b) was “narrowly drawn to serve the states
compelling interests and provide[dj a reasonable alternative to ease the
burden on [the] plaintiff's First and Fourteenth amendment rights”), aff'd on
other grounds sub nom. Germalic v. New York Bd. of Elections Comm'rs, 466 F.
Appo’s 54 (2d Cir. 2012). Apart from these passing conclusory comments, the
plaintiffs have not provided any justification or authority to support the
proposition that the requirement for petition witnesses to be New York voters
igs unconstitutional. Moreover, at oral argument, the plaintiffs appeared to
concede that they are only challenging the provision “as an as-applied in
combination challenge” and that the case “is certainly not... pled” to
demonstrate that section 6-140{1)(b) is independently unconstitutional, Tr.
at 15-16.

In addition, at oral argument, the plaintiffs conceded that they “are not
challenging” and “would not emphasize the distributional requirement” that
500 signatures be obtained from each of New York's congressional districts,”
but rather that the provisions “as applied in combination” impose a severe
purden. Tr. at 12-13. In view of the fact that the majority of New York's
congressional districts are concentrated in the New York City metropolitan
area, canvassers would not be required to fan out throughout the state to
obtain the necessary signatures.

 

 

 

29

 

 

 
York has offered several important, non-discriminatory
regulatory interests to justify both the Party Qualification
Requirement and the Petition Requirement.

First, the amended Party Qualification Requirement helps to
ensure that candidates appearing on the ballots enjoy a
“modicum” of support, thereby assisting in maintaining an
organized, uncluttered ballot; preventing voter confusion and
frustration; avoiding fraudulent and frivolous candidacies; and
assisting the maintenance of an efficient public finance system.
See Brehm Decl. GJ 38-50 (discussing ballot complexity and voter
confusion), I 51-54 (discussing how the amended party
qualifications help to ensure public campaign funding does not
support frivolous intra~party primary campaigns); 97 55-38
(discussing administrative costs associated with regulating
parties and administering party primaries); Hallak Decl. Ex. D
qq 33-39 (discussing ballot overcrowding and risk of voter
confusion); see also Munro, 479 U.S. at 193-94 (affirming the
validity of states’ interest in avoiding frivolous candidates
and ensuring candidates on ballots enjoy a “modicum” of
support); Storer, 415 U.S. at 732 (affirming the validity of
states’ interest in preventing overcrowded ballots and voter

confusion); Green Party of Conn. Vv. Garfield, 616 F.3d 213, 232

 

(2a Cir. 2010) (affirming the validity of a state’s interest in

not funding “hopeless” candidates through a public campaign

30

 

 
funding system). The Commission believed “setting a rational
threshold for party ballot access, based on a demonstration of
credible levels of support from voters in this state, helps to
ensure that the political parties whose candidates will draw
down on public funds under the public matching program reflect
the novel and distinct ideological identities of the electorate
of New Yorkers who ultimately fund this public campaign finance
system.” Report, at 14-15. Similarly, in furtherance of those
objectives, the Commission found the Petition Requirement to be
an important “corollary” to the amended Party Qualification
Requirement. Id. The Commission’s Report makes clear that its
recommendations, which the New York State Legislature enacted,
were in furtherance of these valid interests, and that the
Commission sought to tailor its recommendations in reasonable,
nondiscriminatory furtherance of those valid interests. Timmons,
520 U.S. at 364 (noting the Burdick-Anderson balancing test does
not “require elaborate, empirical verification of the
weightiness of the State’s asserted justifications’); Munro, 479
U.S. at 194-95 (“We have never required a State to make a
particularized showing of the existence of voter confusion,
ballot overcrowding, or the presence of frivolous candidacies
prior to the imposition of reasonable restrictions on ballot

access.”).

31

 
As this Court and the Court of Appeais concluded in SAM
Party, the Party Qualification Requirement is well within the
election law requirements upheld in other cases and furthers the
reasonable goals of avoiding overcrowded ballots and voter
confusion and ensuring that candidates who appear on the ballot
enjoy a “modicum of support.” SAM Party, 987 F.3d at 277; SAM
Party, 483 F. Supp. 3d at 249; see also Jenness, 403 U.S. at
440-41 (upholding a Georgia statute that required organizations
have candidates receive 20 percent of the votes in a specified
election to qualify for party access, and 5 percent for bailot

access); Green Party of Ark. v. Martin, 649 F.3d 675, 683 (8th

 

Cir. 2011) (upholding a requirement for a political party to
obtain 3 percent of the vote in the next general election);

McGlaughlin v. N.C. Bd. Of Elections, 65 F.3d 1215, 1222 (4th

 

Cir. 1995) (upholding North Carolina election laws requiring a
petition containing signatures of 2 percent of votes cast in the
past gubernatorial election for a party to gain access to hallot
and requiring party’s candidate for president or governor to
receive 10 percent of votes in the general election for the

party to remain on the ballot); Rainbow Coalition, 844 F.2d at

 

744 (upholding a requirement of 5 percent of the votes cast in
the last general election to become 4 party and concluding that
“the five percent requirement itself is undeniably

constitutional”); Aruntunoff v. Okla. State Election Board, 687

 

32

 
F.2d 1375, 1378-80 (10th Cir. 1982) {upholding an Oklahoma law
requiring that a party receive 10 percent of the vote in the
last gubernatorial or presidential election to maintain its
party status).

Moreover, the Party Qualification Requirement—including the
need to requalify biennially—is a reasonable method for
measuring whether a party continues to enjoy a sufficient
“modicum of support.” Courts have regularly recognized the use
of popular vote totals in previous elections as an appropriate

measure of public support. See, e.g., Jenness, 403 U.S. at 439-

 

A440; Green Party of Conn., 616 F.3d at 232 (noting that “popular

 

vote totals in the last election are a proper measure of public
support”). Further, as New York’s historic experience
highlights, the fortunes of minor parties vary dramatically,
even across short periods of time. Therefore, the decision to
ensure that parties demonstrate a “modicum of support”
biennially is a reasonable, nondiscriminatory policy decision in

furtherance of valid interests.?!*

 

12 While the plaintiffs have suggested that various limits on access to New
York's public campaign financing, including the $5,000 cap for primary race
candidates in smaller party primaries, are sufficient to limit the burdens on
the public campaign finance system, the additicnal limits on hopeless
candidates obtaining public funds imposed by the Party Qualification
Requirement and Petition Requirement “serve[] the important public interest
against providing artificial incentives to splintered parties and
unrestrained factionalism.” Green Party of Conn., 616 F.3d at 231.

It was reasonable for the New York State Legislature and the Commission to
have been concerned that a public campaign finance system may modify
behavior, making running for office more attractive, at some expense to the
public campaign finance system. Munro, 479 U.S. at 195-96

33

 

 
Second, with respect to the Petition Requirement, the same
valid interests-ensuring a sufficient modicum of public support,
reducing voter confusion and ballot overcrowding, and protecting
against the public financing of frivolous candidates—support the
policy decisions made by the New York State Legislature. New
York has demonstrated that the comparatively low signature
‘requirement has resulted, since 1994, in no fewer than 5 and up
to 10 candidates for governor in each gubernatorial election,
many from quixotic, one-time nominating bodies without lasting
support. Report, at 64-65.49 For example, between 1998 and 2020,
15 independent bodies obtained a berthing for their
gubernatorial candidates through nominating petitions, including
the “Rent Is Too Damn High Party” and the “Stop Common Core
Party.” Brehm Decl. 7 69. Therefore, the Commission recommended
the increased Petition Requirement as a “corollary” to the
increased Party Qualification Requirement. Report, at 15. As
with the Party Qualification Requirement, the increase in the

level of required, demonstrated support was, in part, to account

 

(“Legislatures . . . should be permitted to respond to potential deficiencies
in the electoral process with foresight rather than reactively, provided that
the response is reasonable and does not significantly impinge on
constitutionally protected rights”); see also SAM Party, 987 F.3d at 277
(noting that “even if the State has installed other measures aimed at
preventing nonviable candidacies from receiving public funds, it may pursue
multiple avenues towards that goal”).

13 For example, in the 2014 Gubernatorial Election, which featured 5
candidates cross-nominated across 10 ballot lines, the Sapient Party’s
nominee obtained only 4,963 votes, representing less than 0.13 percent of the
total votes cast. Brehm Decl. Ex. A.

34

 

 
for a significant increase in the number of eligible voters.
Brehm Decl. 97 66-67. The plaintiffs have failed to demonstrate
that New York’s decision to raise the number of required
signatures was discriminatory, or failed to further a
sufficiently weighty legitimate interest. As with the Party
Qualification Requirement, the New York Legislature was
permitted to act preemptively and was not required to “prove
actual voter confusion, ballot overcrowding, or the presence of
frivolous candidates as a predicate to the imposition of
reasonable ballot access restrictions” or “sustain some level of
damage before the legislature [can] take corrective action.”
Munro, 479 U.S. at 195. Under the less searching scrutiny that
non-severe ballot-access restrictions receive, New York’s chosen
Petition Requirement need not be the best way to avoid ballot
overcrowding--it need only be a reasonable way to avoid ballot

overcrowding. See De La Fuente v. State, 278 F. Supp. 3d 1146,

 

1156 {C.D. Cal. 2017), aff’d sub _nom. De La Fuente v. Padilla,

 

930 F.3d 1101 (9th Cir. 2019). Raising the number of signatures
required is a reasonable, direct, and narrowly-tailored method
for assuring that a candidate enjoys sufficient public support
before allowing such candidate to appear on the ballot.

The plaintiffs have failed to cite any persuasive legal

authority to demonstrate that it is impermissible for New York

35

 

 
to set the necessary “modicum” of demonstrated support at 0.33
percent of the State’s registered voters.

Although political parties must be given the opportunity to
develop channels for seizing political opportunity, “[b]aliots
serve primarily to elect candidates, not as forums for political
expression.” Timmons, 520 U.S. at 363. The fact that the
Libertarian Party and the Green Party may need to increase the
number of volunteers they have previously used or hire
additional paid canvassers does not establish that the burdens
are outweighed by New York’s regulatory interests. Cf. Munro,
479 U.S. at 198 (“States are not burdened with a constitutional
imperative to reduce voter apathy or to handicap an unpopular
candidate to increase the likelihood that the candidate will
gain access to the general election ballot.”). Both the Party
Qualification Requirement and Petition Requirement ultimately
enacted are not so burdensome that they outweigh New York's
valid regulatory interests.

To the extent the plaintiffs seek to argue the Petition
Requirement has become more burdensome or severe as result of
COVID-19, that proposition is too speculative to provide the
basis for a preliminary injunction. For the 2020 election,
pursuant to Bxecutive Order 202.46, the signature requirements
for independent nominations were reduced for all offices. Brehm

Decl. ¥ 72. The petition collection period for the 2022 election

36

 
would begin in May of 2022, and the piaintiffs’ concerns about
COVID-19’s potential implications for the 2022 signature
collection process are too conjectural or hypothetical to
provide the basis for relief.

Because the plaintiffs have failed to demonstrate the
likelihood of success on the merits of their claims that the New
York Election Law provisions at issue are unconstitutional as
applied to them, the plaintiffs have failed to make the much
higher showing required to demonstrate a likelihood of success
on the merits of their facial challenge. Washington State

Grange v. Washington State Republican Party, 552 U.S. 442, 449

 

(2008) (upholding an election law restriction and noting “a
plaintiff can only succeed in a facial chailenge by
“establishing that no set of circumstances exists under which
the Act would be valid, i.e., that the law is unconstitutional

in all of its applications”).

37

 

 

 

 
B.

The plaintiffs argue that their interests would be
irreparably harmed without an injunction, because the
Libertarian Party and the Green Party will continue to remain
“independent bodies” without the practical benefits of
recognized party status, and because the petition requirements
pose significant burdens for them for the 2022 elections.

But, as the Court of Appeals noted in SAM Party, “[t]he
presence of irreparable injury to First Amendment rights,
however, turns on whether the plaintiff has shown a clear
likelihood of success on the merits.” SAM Party, 987 F.3d at
278. Because the plaintiffs have failed to demonstrate a
likelihood of success on the merits, they have similarly failed
to demonstrate they would be irreparably harmed without a
preliminary injunction,

Cc.

When considering whether the preliminary injunction is
warranted, federal courts must “balance the competing claims of
injury and must consider the effect on each party of the
granting or withholding of the requested relief, as well as the
public consequences in employing the extraordinary remedy of
injunction.” Yang v. Kosinski, 960 F.3d 119, 135-36 (2d Cir.
2020) (quoting Winter, 555 U.S. at 24). While the challenged

provisions may result in practical difficulties for both sets of

38

 
plaintiffs, and “while some voters would surely like to see the
[the Libertarian Party and Green Party] automatically included
on their ballot in the next cycle, the interest of those voters
does not outweigh the broader public interest in administrable
elections, ensuring that parties enjoy a modicum of electoral
support, and the conservation of taxpayer dollars.” SAM Party,
987 F.3d at 278. Further, the plaintiffs have failed to explain
why the Libertarian Party and the Green Party deserve to be
treated differently from the SAM Party and Independence Party—
both formerly recognized parties that failed to satisfy the
Party Qualification Requirement, and thus were decertified.
Based on these considerations, the balance of equities and the
public interest do not favor a preliminary injunction.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. The plaintiffs’ motion for
preliminary injunction is denied. The Clerk is directed to close
docket numbers 46, 50, and 62.

SO ORDERED.

a

c

Dated: New York, New York me x fo Cele
May 13, 2021 PS ar LO!

i John G. Koeltl
Unitéd States District Judge

 

39

 
